DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (US 20180316054A1) in view of Gan et al. (US 20020132167A1).
In Regards to Claim 1:
	Matsushita discloses an electrochemical cell (lithium ion secondary battery), comprising: a casing (electrode body housing member, 11) and an electrode assembly (wound electrode body, 20) housed inside the casing (electrode body housing member, 11) (Figure 2, [0088]). Matsushita further discloses that the electrode assembly (wound electrode body, 20) comprises: i) an anode (negative electrode, 24), ii) a cathode (positive electrode, 22) having opposed cathode first and second major sides (where positive electrode active material layers 22B are present) extending from a cathode proximal end to a cathode distal end (see Figure 3A, [0088]). Matsushita further discloses that the electrode assembly (wound electrode body, 20) further comprises: iii) a separator (26) disposed intermediate the anode (negative electrode, 24) and the cathode (positive electrode, 22) to prevent direct physical contact between them, and iv) a catholyte (electrolyte) in electrochemical association with the anode (negative electrode, 24) and the cathode (positive electrode, 22) (Figure 3A, [0088, 0091]). Matsushita further discloses that the anode (negative electrode, 24), the cathode (positive electrode, 22) and the intermediate separator (26) are rolled into a wound-shaped electrode assembly (wound electrode body, 20) and that the electrode assembly (wound electrode body, 20) encircles a center point (winding center) of the wind [0088, 0091].
	Matsushita is deficient in disclosing: 1) that the anode is a U-shaped anode having an anode inner portion extending to an anode inner portion distal end and an anode outer portion extending to an anode outer portion distal end, wherein the anode inner and outer portions are connected by an anode connecting portion spaced from the anode inner and outer portion distal ends; 2) that the cathode resides inside the U-shaped anode so that the anode inner portion directly faces the cathode first side and the anode outer portion directly faces the cathode second side with the anode connecting portion facing the cathode proximal end; and 3) that an imaginary cathode reference radius extending outwardly from the center point is coincident with the cathode proximal end and intersects the cathode at a cathode intersection location intermediate the cathode proximal and distal ends, and wherein an imaginary anode reference radius extending outwardly from the center point intersects the anode connecting portion at a tangent point and then intersects the anode inner and outer portions at respective anode inner and outer intersection locations intermediate the anode connecting portion and the respective anode inner and outer portion distal ends.
	Regarding 1) and 2), Gan discloses an electrochemical cell comprised of a wound electrode assembly (50) housed in a casing, wherein the electrode assembly (50) comprises an anode (58), a cathode (52), and a separator (60) in between the anode (58) and the cathode (52) (Figure 3, [0046-0049]). As is displayed in Figure 3, Gan further discloses that the electrodes are arranged such that the cathode (52) has a U-shape with a cathode inner portion and cathode outer portion, both extending from the center of the wound electrode assembly (50) to the distal end of the wound electrode assembly (50) (see annotated Figure 3 below). Gan further discloses that the cathode (52) inner and outer portions are connected by a cathode connecting portion which is spaced from the distal end of the wound electrode assembly (50) (see annotated Figure 3 below). Gan further discloses that the anode (58) resides inside the U-shaped cathode (52) such that the anode (58) proximal end is in contact with the cathode connecting portion (see annotated Figure 3).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to apply the arrangement for a wound electrode assembly taught by Gan to the electrochemical cell of Matsushita, by arranging the anode in a U-shape wherein the cathode resides in the U-shaped anode with the separator placed in between the two electrodes thus preventing contact. The skilled artisan would find such a modification obvious as it is known in the art as a useful arrangement for a wound electrode assembly, as taught by Gan. By making such a modification, the limitations 1) and 2) (laid out above) required by Claim 1, are met.

    PNG
    media_image1.png
    661
    812
    media_image1.png
    Greyscale

Annotated Figure 3 (Gan US20020132167A1)
	Regarding 3), Following the above modifications, the skilled artisan would appreciate that there are multiple possible embodiments of the electrochemical cell of Matsushita wherein there is an imaginary cathode reference radius extending outwardly from the center point (winding center), is coincident with the cathode proximal end, and intersects the cathode at a cathode intersection location intermediate the cathode proximal and distal ends. Such embodiments are dependent upon design choices of the skilled artisan such as electrode length, number of times the electrodes are wrapped (i.e. overlapping), diameter of jellyroll layers, etc., all of which would be considered by the artisan and selected to optimize the performance of the electrochemical cell to meet desired specifications. Likewise, the skilled artisan would appreciate that there are multiple embodiments of the electrochemical cell of Matsushita wherein there is an imaginary anode reference radius extending outwardly from the center point (winding center), which intersects the anode connecting portion at a tangent point and then intersects the anode inner and outer portions at respective anode inner and outer intersection locations intermediate the anode connecting portion and the respective anode inner and outer portion distal ends. 
Therefore, the skilled artisan would recognize that there are multiple embodiments of the electrochemical cell of modified Matsushita which, based on design choices such as (but not limited to) electrode size, degree of overlap when wound, wound electrode assembly diameter, etc., would meet the limitation 3) (laid out above) required by Claim 1. Furthermore, it has been held that changes in size/proportion/shape does not give patentable weight to a claim (MPEP 2144 IV). Thus, all of the limitations of Claim 1 have been met.
In Regards to Claim 2 (Dependent Upon Claim 1):
	Matsushita as modified by Gan discloses the electrochemical cell of Claim 1 as set forth above. 
	Though Matsushita is silent to an imaginary cathode reference radius, it would be appreciated by the skilled artisan that such a reference radius exists, and furthermore, there are many possible embodiments of the electrochemical cell wherein after intersecting the cathode at the first cathode intersection location, the imaginary cathode reference radius does not further intersect the cathode, by simply selecting a cathode length appropriate for such a design or altering the number of times the electrode is wound. Such a series of selections would be considered a design choice by the skilled artisan, which has been held to not give patentable weight to a claim (MPEP 2144 IV). Therefore, all of the limitations of Claim 2 have been met.
In Regards to Claim 3 (Dependent Upon Claim 1):
Matsushita as modified by Gan discloses the electrochemical cell of Claim 1 as set forth above. 
	Though Matsushita is silent to an imaginary anode reference radius, it would be appreciated by the skilled artisan that such a reference radius exists, and furthermore, there are many possible embodiments of the electrochemical cell wherein after intersecting the anode inner and outer portions at the respective anode inner and outer intersection locations, the imaginary anode reference radius does not further intersect the anode, by simply selecting an anode length appropriate for such a design or altering the number of times the electrode is wound. Such a series of selections would be considered a design choice by the skilled artisan, which has been held to not give patentable weight to a claim (MPEP 2144 IV). Therefore, all of the limitations of Claim 3 have been met.
In Regards to Claim 10 (Dependent Upon Claim 1):
	Matsushita as modified by Gan discloses the electrochemical cell of Claim 1 as set forth above. Matsushita further discloses that the catholyte (electrolyte) may include a salt selected from a list containing LiCl, LiBr, LiPF6, LiBF4, LiAsF6, LiSbF6, LiClO4, LiAlCl4, LiC(SO2CF3)3, LiN(SO2CF3)2, LiB(C6H5)4, and LiCF3SO3 [0057]. Therefore, all of the limitations of Claim 10 are met.
In Regards to Claim 13 (Dependent Upon Claim 1):
	Matsushita as modified by Gan discloses the electrochemical cell of Claim 1 as set forth above. Matsushita further discloses that the cathode (52) comprises the cathode material (positive electrode active material layers, 22B) mixed with a binder (positive electrode binder) which is polyvinylidene fluoride [0154]. Therefore, all of the limitations of Claim 13, are met.
In Regards to Claim 14 (Dependent Upon Claim 1):
Matsushita as modified by Gan discloses the electrochemical cell of Claim 1 as set forth above. Matsushita further discloses an embodiment of the electrochemical cell wherein the cathode material (positive electrode conducting agent) is graphite [0154]. Therefore, all of the limitations of Claim 14 are met.
In Regards to Claim 15 (Dependent Upon Claim 1):
	Matsushita as modified by Gan discloses the electrochemical cell of Claim 1 as set forth above. As detailed above, upon modification of Matsushita with the teachings of Gan, the wound-shaped electrode assembly (wound electrode body, 20) would be in a configuration where the anode outer portion (equivalent to cathode outer portion in annotated Figure 3 above) is necessarily longer than the anode inner portion (equivalent to cathode inner portion in annotated Figure 3 above). As displayed in annotated Figure 3 above, the outer portion is necessarily longer than the inner portion as both the inner portion and outer portion must end at a similar position to equally cover both opposing major sides of the inner electrode, this, coupled with the fact that the outer portion covers a larger perimeter, necessitates that the outer portion is longer than the inner portion. Therefore, all of the limitations of Claim 15 are met.
In Regards to Claim 16 (Dependent Upon Claim 15):
	Matsushita as modified by Gan discloses the electrochemical cell of Claim 15 as set forth above. 
Modified Matsushita does not explicitly disclose: i) that the anode inner portion distal end ends from about 350° to about 20° from the imaginary anode reference radius; ii) the anode outer portion distal end ends from about 340° to about 10° from the imaginary anode reference radius; and iii) the cathode distal end ends from about 345° to about 15° from the imaginary cathode reference radius. 
However, it would be appreciated by the skilled artisan that there are many possible embodiments of the electrochemical cell wherein these limitations are met by simply making design choices (electrode length, degree of winding, diameter of the electrode assembly, etc.) which result in an electrochemical cell with such characteristics. Such a series of selections would be considered a design choice by the skilled artisan, which has been held to not give patentable weight to a claim (MPEP 2144 IV). Therefore, all of the limitations of Claim 16 are met.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (US 20180316054A1) as modified by Gan et al. (US 20020132167A1), and further in view of Tagawa (US 5882815A).
In Regards to Claim 4 (Dependent Upon Claim 1):
Matsushita as modified by Gan discloses the electrochemical cell of Claim 1 as set forth above. Furthermore, upon modification of the electrochemical cell of Matsushita by Gan, it would be understood by the skilled artisan that the anode outer portion is present at the outer surface of the wound electrode assembly (wound electrode body, 20) (detailed above), thus upon placing the wound electrode assembly (wound electrode body, 20) in the casing (electrode body housing member, 11), the anode outer portion is in contact with the inner surface of the casing. Matsushita further discloses that the electrochemical cell (lithium ion secondary battery) further comprises a center pin (18) which is inserted into the center point (winding center) of the electrode assembly (wound electrode body, 20) (Figure 2, [0090]). 
Matsushita is deficient in disclosing a spring which resides inside the wound-shaped electrode assembly to apply a biasing force against the electrode assembly. 
Tagawa discloses a hollow center pin (1) for a wound (spiral rolled) electrode assembly in an electrochemical cell (Figure 1A, p.3, Col.1, line 64 – Col.2, line 3). Tagawa further discloses that the hollow cylindrical center pin (1) is placed in the center of a wound (spiral rolled) electrode assembly, and upon collapse of the electrochemical cell under external force, the center pin (1) causes a short of the electrode, thus preventing high local temperatures and gas blowout (p.3, Col. 2, lines 18-30). Tagawa further discloses that the center pin (1) is produced by taking a metal plate and forming the hollow center pin (1) via a punching press or multi-forming press (p.4, Col. 3, lines 7-10). Tagawa further discloses that the metal sheet may be a stainless steel sheet (p.4, Col. 3, lines 1-3).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the electrochemical cell of Matsushita to include the hollow center pin of Tagawa in place of the center pin of Matsushita, as it is known in the art for use as a center pin for a wound electrode assembly, which is capable of collapsing under external force, thus shorting the electrode and improving the safety of the battery by preventing gas blowout and high local temperatures, as taught by Tagawa. The examiner notes that the instant specification describes the “spring” as a stainless steel sheet which is wound into a cylinder and inserted into the center of the wound electrode assembly (p. 16, lines 2-4). Thus, the hollow center pin described by Tagawa may be considered a spring. Though not explicitly discussed by Tagawa, the skilled artisan would understand that upon insertion of the hollow center pin into the wound electrode assembly, there would necessarily be a biasing force exerted by the center pin against the electrode assembly, as the center pin is in continual contact with the inner surface of the wound electrode assembly. By making such modifications, all of the limitations of Claim 4 are met.
In Regards to Claim 5 (Dependent Upon Claim 4):
Matsushita as modified by Gan and Tagawa discloses the electrochemical cell of Claim 4 as set forth above. As detailed above, Tagawa discloses that the hollow center pin may be formed from a stainless steel metal sheet (p.4, Col. 3, lines 1-10). Therefore, all of the limitations of Claim 5 are met.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (US 20180316054A1) as modified by Gan et al. (US 20020132167A1), and further in view of Yoo et al. (US 20180090756A1) and Spillman (US 20020155350A1).
In Regards to Claim 6 (Dependent Upon Claim 1):
Matsushita as modified by Gan discloses the electrochemical cell of Claim 1 as set forth above. Matsushita further discloses that casing (electrode body housing member, 11) includes a battery cover (15) [0089]. Matsushita further discloses that the anode (negative electrode, 24) may comprise anode material (negative electrode active material layers, 24B) present on opposing major sides of the anode current collector (negative electrode current collector, 24A), wherein the anode current collector (negative electrode current collector, 24A) has an anode current collector tab (negative electrode lead part, 25) which is electrically connected to the casing (electrode body housing member, 11) (Figures 2 and 3A, [0050, 0055, 0090]). Matsushita further discloses that the anode material (negative electrode active material layers, 24B) comprises a carbon material such as graphite, and silicon oxide particles [0044, 0072]. Matsushita further discloses that the cathode (positive electrode, 22) comprises positive electrode active material layers (22B) contacted to the opposed major sides of a cathode current collector (positive electrode current collector, 22A), and wherein the cathode (positive electrode, 22) further comprises an aluminum cathode current collector tab (positive electrode lead part, 23) (Figures 2 and 3A, [0054, 0106]). Matsushita further discloses that the positive electrode active material layers (22B) include a positive electrode material capable of occluding and releasing lithium, a positive electrode binder, and a cathode material (positive electrode conducting agent) [0049]. Matsushita further discloses that the anode current collector (negative electrode current collector, 24A), anode current collector tab (negative electrode lead part, 25), and cathode current collector (positive electrode current collector, 22A) may be made of stainless-steel [0049-0050, 0103]. Matsushita further discloses that the cathode current collector tab (positive electrode lead part, 23) is electrically connected to the lid (cover, 14) (Figure 2, [0090]).
	Matsushita is deficient in disclosing: 1) that the anode comprises lithium contacted to the opposed major sides of a stainless-steel anode current collector; 2) that the casing supports a glass-to-metal seal comprising a terminal pin surrounded by a sealing glass; and 3) the cathode current collector tab is made of nickel, and is connected to the terminal pin of the glass-to-metal seal supported by the casing.
	Regarding 1), Yoo discloses a negative electrode active material for a lithium secondary battery. Yoo further discloses that the negative electrode active material may be selected from a carbon material such as graphite, lithium metal, a lithium alloy, a silicon-oxide based mixture, or a mixture thereof [0025, 0049]. 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the anode material of Matsushita, lithium metal, as it is known in the art as an equivalent to both graphite and silicon oxide for use as an anode active material, as taught by Yoo. By doing so, the limitation of Claim 6 requiring that the anode comprises lithium contacted to the opposed major sides of a stainless-steel anode current collector, is met.
	Regarding 2), Spillman discloses an electrochemical cell (10) comprising a casing (101) and an electrode assembly (100) housed inside the casing (101) (Figure 6, [0022, 0024, 0046]). Spillman further discloses that the casing (101) supports a glass-to-metal seal comprising a terminal pin (terminal lead, 22) surrounded by a sealing glass (glass-to-metal seal, 70), thus providing a hermetically sealed electrochemical cell (Figure 6, [0046]). Spillman further discloses that the terminal pin (terminal lead, 22) serves to provide the electrochemical cell with an external electrical connection as it is connected to the cathode current collector (76) via the connection tab (80) (Figure 6, [0024, 0027]). Spillman further discloses that the cathode (74) comprises a cathode current collector (76) which includes a connection tab (80) [0027]. Spillman further discloses that the cathode current collector (76) may by fabricated from a thin sheet of metal selected from the group consisting of nickel, aluminum, stainless steel, mild steel and titanium [0039].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the electrochemical cell of Matsushita to include a terminal pin surrounded by a sealing glass, as taught by Spillman, as it is a known configuration in the art for a wound type battery and serves to provide a hermetically sealed electrochemical cell which is capable of forming an external electrical connection with the jellyroll-type electrochemical cell, as taught by Spillman. By doing so, the limitation of Claim 6 requiring that the casing supports a glass-to-metal seal comprising a terminal pin surrounded by a sealing glass, is met.
	Furthermore, it would be obvious to the skilled artisan to select for the material of the cathode current collector tab of Matsushita, nickel, as it is a known equivalent to aluminum in the art for use as a material for a current collector, as taught by Spillman. By doing so, all of the limitations of Claim 6 have been met.
In Regards to Claim 7 (Dependent Upon Claim 6):
Matsushita as modified by Gan, Yoo, and Spillman discloses the electrochemical cell of Claim 6 as set forth above. Matsushita further discloses that the casing (electrode body housing member, 11) comprises an open-ended container closed by a lid (cover, 14), and the container and lid (cover, 14) are made of stainless-steel (Figure 2, [0063, 0089]). 
Though Matsushita does not explicitly discuss the magnetic flux density of the cell, since the electrochemical cell disclosed by modified Matsushita is substantially the same as the electrochemical cell of Claim 6 (i.e. same materials and components), it inherently should have the magnetic flux density of the claimed invention (less than 10 nT). This is further supported by the instant specification which teaches that to achieve an electrochemical cell with such low magnetic flux density, it is necessary to use non-active materials with very low magnetic signatures such as stainless steel (p.16, lines 10-28), which is the material used for the electrochemical cell of modified Matsushita. Therefore, all of the limitations of Claim 7 are met.
In Regards to Claim 8 (Dependent Upon Claim 1):
Matsushita as modified by Gan discloses the electrochemical cell of Claim 1 as set forth above. Matsushita further discloses that casing (electrode body housing member, 11) includes a battery cover (15) [0089]. Matsushita further discloses that the anode (negative electrode, 24) may comprise anode material (negative electrode active material layers, 24B) present on opposing major sides of the anode current collector (negative electrode current collector, 24A), wherein the anode current collector (negative electrode current collector, 24A) has an anode current collector tab (negative electrode lead part, 25) which is electrically connected to the casing (electrode body housing member, 11) (Figures 2 and 3A, [0050, 0055, 0090]). Matsushita further discloses that the anode material (negative electrode active material layers, 24B) comprises a carbon material such as graphite, and silicon oxide particles [0044, 0072]. Matsushita further discloses that the cathode (positive electrode, 22) comprises positive electrode active material layers (22B) contacted to the opposed major sides of a cathode current collector (positive electrode current collector, 22A), and wherein the cathode (positive electrode, 22) further comprises an aluminum cathode current collector tab (positive electrode lead part, 23) (Figures 2 and 3A, [0054, 0106]). Matsushita further discloses that the positive electrode active material layers (22B) include a positive electrode material capable of occluding and releasing lithium, a positive electrode binder, and a cathode material (positive electrode conducting agent) [0049]. Matsushita further discloses that the anode current collector (negative electrode current collector, 24A), anode current collector tab (negative electrode lead part, 25), and cathode current collector (positive electrode current collector, 22A) may be made of stainless-steel [0049-0050, 0103]. Matsushita further discloses that the cathode current collector tab (positive electrode lead part, 23) is electrically connected to the lid (cover, 14) (Figure 2, [0090]).
	Matsushita is deficient in disclosing: 1) that the anode comprises lithium contacted to the opposed major sides of a stainless-steel anode current collector; 2) that the casing supports a glass-to-metal seal comprising a terminal pin surrounded by a sealing glass; and 3) the cathode current collector tab is made of stainless steel, and is connected to the terminal pin of the glass-to-metal seal supported by the casing.
	Regarding 1), Yoo discloses a negative electrode active material for a lithium secondary battery. Yoo further discloses that the negative electrode active material may be selected from a carbon material such as graphite, lithium metal, a lithium alloy, a silicon-oxide based mixture, or a mixture thereof [0025, 0049]. 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the anode material of Matsushita, lithium metal, as it is known in the art as an equivalent to both graphite and silicon oxide for use as an anode active material, as taught by Yoo. By doing so, the limitation of Claim 6 requiring that the anode comprises lithium contacted to the opposed major sides of a stainless-steel anode current collector, is met.
	Regarding 2), Spillman discloses an electrochemical cell (10) comprising a casing (101) and an electrode assembly (100) housed inside the casing (101) (Figure 6, [0022, 0024, 0046]). Spillman further discloses that the casing (101) supports a glass-to-metal seal comprising a terminal pin (terminal lead, 22) surrounded by a sealing glass (glass-to-metal seal, 70), thus providing a hermetically sealed electrochemical cell (Figure 6, [0046]). Spillman further discloses that the terminal pin (terminal lead, 22) serves to provide the electrochemical cell with an external electrical connection as it is connected to the cathode current collector (76) via the connection tab (80) (Figure 6, [0024, 0027]). Spillman further discloses that the cathode (74) comprises a cathode current collector (76) which includes a connection tab (80) [0027]. Spillman further discloses that the cathode current collector (76) may by fabricated from a thin sheet of metal selected from the group consisting of nickel, aluminum, stainless steel, mild steel and titanium [0039].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the electrochemical cell of Matsushita to include a terminal pin surrounded by a sealing glass, as taught by Spillman, as it is a known configuration in the art for a wound type battery and serves to provide a hermetically sealed electrochemical cell which is capable of forming an external electrical connection with the jellyroll-type electrochemical cell, as taught by Spillman. By doing so, the limitation of Claim 8 requiring that the casing supports a glass-to-metal seal comprising a terminal pin surrounded by a sealing glass, is met.
	Furthermore, it would be obvious to the skilled artisan to select for the material of the cathode current collector tab of Matsushita, stainless steel, as it is a known equivalent to aluminum in the art for use as a material for a current collector, as taught by Spillman. By doing so, all of the limitations of Claim 8 have been met.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (US 20180316054A1) as modified by Gan et al. (US 20020132167A1), and further in view of Kashiwazaki et al. (US 20110052985A1).
In Regards to Claim 9 (Dependent Upon Claim 1):
Matsushita as modified by Gan discloses the electrochemical cell of Claim 1 as set forth above. Matsushita further discloses that the catholyte (electrolyte) comprises a solvent which may be selected from a list including propylene carbonate, ethylene carbonate, dimethyl carbonate, diethyl carbonate, ethylmethyl carbonate, dimethylformamide, tetrahydrofuran, diethoxyethane, 1,2-dimethoxyethane, sulfolane, and nitromethane [0057].
	Matsushita is deficient in disclosing that the catholyte comprises a nonaqueous depolarizer selected from the group of thionyl chloride, sulfuryl chloride, selenium oxychloride, chromyl chloride, phosphoryl chloride, phosphorous sulfur trichloride, and mixtures thereof.
	Kashiwazaki discloses an electric energy storage device having an electrolyte solution (Figure 4, [0096-0098, 0130]). Kashiwazaki further discloses that the electrolyte solution may be comprised of a solvent selected from a group which includes acetonitrile, benzonitrile, propylene carbonate, ethylene carbonate, dimethyl carbonate, diethyl carbonate, ethylmethyl carbonate, dimethylformamide, tetrahydrofuran, nitrobenzene, dichloroethane, sulfolane, nitromethane, dimethyl sulfide, dimethylsulfoxide, phosphoryl chloride, thionyl chloride, sulfuryl chloride, or mixtures thereof [0133].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the solvent of the catholyte of Matsushita, from the group including phosphoryl chloride, thionyl chloride, sulfuryl chloride, or mixtures thereof, as they are known in the art as equivalents to propylene carbonate, tetrahydrofuran, sulfolane, etc. (solvents taught by Matsushita) for use as an electrolyte solvent, as taught by Kashiwazaki. By doing so, all of the limitations of Claim 9 have been met.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (US 20180316054A1) as modified by Gan et al. (US 20020132167A1), and further in view of Kashiwazaki et al. (US 20110052985A1) and Jan et al. (US 20110016706A1).

In Regards to Claim 11 (Dependent Upon Claim 1):
Matsushita as modified by Gan discloses the electrochemical cell of Claim 1 as set forth above. Matsushita further discloses that the catholyte (electrolyte) comprises a solvent with an electrolyte salt dissolved therein [0086, 0172]. Matsushita further discloses that the electrolyte salt may be selected from a list containing LiCl, LiBr, LiPF6, LiBF4, LiAsF6, LiSbF6, LiClO4, LiAlCl4, LiC(SO2CF3)3, LiN(SO2CF3)2, LiB(C6H5)4, and LiCF3SO3 [0057]. Matsushita further discloses that the solvent may be selected from a list including propylene carbonate, ethylene carbonate, dimethyl carbonate, diethyl carbonate, ethylmethyl carbonate, dimethylformamide, tetrahydrofuran, diethoxyethane, 1,2-dimethoxyethane, sulfolane, and nitromethane [0057].
Matsushita is deficient in disclosing 1) that the catholyte comprises either thionyl chloride or sulfuryl chloride 2) that the catholyte contains a mixture of LiAlCI4 and LiGaCl4 dissolved therein.
Regarding 1), Kashiwazaki discloses an electric energy storage device having an electrolyte solution (Figure 4, [0096-0098, 0130]). Kashiwazaki further discloses that the electrolyte solution may be comprised of a solvent selected from a group which includes acetonitrile, benzonitrile, propylene carbonate, ethylene carbonate, dimethyl carbonate, diethyl carbonate, ethylmethyl carbonate, dimethylformamide, tetrahydrofuran, nitrobenzene, dichloroethane, sulfolane, nitromethane, dimethyl sulfide, dimethylsulfoxide, phosphoryl chloride, thionyl chloride, sulfuryl chloride, or mixtures thereof [0133].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the solvent of the catholyte of Matsushita, from the group including phosphoryl chloride, thionyl chloride, sulfuryl chloride, or mixtures thereof, as they are known in the art as equivalents to propylene carbonate, tetrahydrofuran, sulfolane, etc. (solvents taught by Matsushita) for use as an electrolyte solvent, as taught by Kashiwazaki. By doing so, the limitation of Claim 11 requiring that the catholyte comprises either thionyl chloride or sulfuryl chloride, is met.
Regarding 2), Jan discloses a rechargeable battery (10) which includes an electrolyte solution (62) comprising a solvent and an electrolyte salt (Figure 4, [0002, 0021]). Jan further discloses that the electrolyte salt may be selected from a list including LiPF6, LiBF4, LiAsF6, LiSbF6, LiClO4, LiAlCl4, LiGaCl4, or a mixture thereof [0021].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the electrolyte salt of Matsushita, a mixture of LiAlCl4 and LiGaCl4, as such a mixture is known in the art as an equivalent to LiPF6, LiBF4, LiAsF6, LiSbF6, LiClO4, LiAlCl4 (electrolyte salts of Matsushita) for use as electrolyte salts in an electrolyte solution, as taught by Jan. By doing so, the limitation of Claim 11 requiring that the catholyte contains a mixture of LiAlCI4 and LiGaCl4 dissolved therein, is met.
By making all of the above detailed modifications, all of the limitations of Claim 11 are met.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (US 20180316054A1) as modified by Gan et al. (US 20020132167A1), Kashiwazaki et al. (US 20110052985A1), and Jan et al. (US 20110016706A1), and further in view of Lee et al. (US 20200075997A1).
In Regards to Claim 12 (Dependent Upon Claim 11):
Matsushita as modified by Gan discloses the electrochemical cell of Claim 11 as set forth above. Matsushita further discloses that the catholyte (electrolyte) may include a salt selected from a list containing LiAlCl4 and LiN(SO2CF3)2 [0057].
Modified Matsushita is silent to the molar ratio of the salt mixture in the catholyte.
Lee discloses a non-aqueous electrolyte solution for a lithium secondary battery [0016]. Lee further discloses that the electrolyte solution includes a first lithium salt and a second lithium salt mixed at a molar ratio of between 1:1 to 1:2 [0016-0018, 0023]. Lee further discloses that the first lithium salt is LiN(SO2CF3)2 (lithium bis(fluorosulfonyl)imide), and the second lithium salt may be LiAlCl4 [0017, 0022, 0050].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the molar ratio of the salt mixture of modified Matsushita, 1:1, as it is known as a useful molar ratio for a mixture of two salts (particularly, LiN(SO2CF3)2 and LiAlCl4, both disclosed by Matsushita) in an electrolyte. Therefore, the skilled artisan would appreciate that such a molar ratio can reasonably be applied to an electrolyte salt mixture of LiAlCI4 and LiGaCl4, following the modifications set forth above (see Claim 11). By doing so, all of the limitations of Claim 12, are met.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (US 20180316054A1) as modified by Gan et al. (US 20020132167A1), and further in view of McCormick (US 6593028B1).
In Regards to Claim 17 (Dependent Upon Claim 1):
Matsushita as modified by Gan discloses the electrochemical cell of Claim 1 as set forth above. 
Matsushita is deficient in disclosing that the separator is in the form of an envelope containing the cathode.
McCormick discloses a cylindrical battery with a jellyroll electrode assembly comprising a cathode, anode, and separator (Figure 5, p.7, Col.1, lines 54-59, and p.8, Col. 4, lines 33-50). McCormick further discloses that the separator is in the form of an envelope containing the cathode (Figure 5, p.7, Col.1, lines 54-59, and p.8, Col. 4, lines 33-50).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the separator of Matsushita, an envelope style separator, encasing the cathode, as it is known in the art as a useful separator type for a jellyroll electrode assembly in a cylindrical casing, as taught by McCormick. By doing so, all of the limitations of Claim 17 are met. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (US 20180316054A1) further in view of Gan et al. (US 20020132167A1), Yoo et al. (US 20180090756A1), Kashiwazaki et al. (US 20110052985A1), and Jan et al. (US 20110016706A1).
In Regards to Claim 18:
Matsushita discloses an electrochemical cell (lithium ion secondary battery), comprising: a casing (electrode body housing member, 11) and an electrode assembly (wound electrode body, 20) housed inside the casing (electrode body housing member, 11) (Figure 2, [0088]). Matsushita further discloses that the electrode assembly (wound electrode body, 20) comprises: i) an anode (negative electrode, 24), ii) a cathode (positive electrode, 22) having opposed cathode first and second major sides (where positive electrode active material layers 22B are present) extending from a cathode proximal end to a cathode distal end (see Figure 3A, [0088]). Matsushita further discloses that the electrode assembly (wound electrode body, 20) further comprises: iii) a separator (26) disposed intermediate the anode (negative electrode, 24) and the cathode (positive electrode, 22) to prevent direct physical contact between them, and iv) a catholyte (electrolyte) in electrochemical association with the anode (negative electrode, 24) and the cathode (positive electrode, 22) (Figure 3A, [0088, 0091]). Matsushita further discloses an embodiment of the electrochemical cell wherein the cathode material (positive electrode conducting agent) is graphite [0154]. Matsushita further discloses that the anode (negative electrode, 24), the cathode (positive electrode, 22) and the intermediate separator (26) are rolled into a wound-shaped electrode assembly (wound electrode body, 20) and that the electrode assembly (wound electrode body, 20) encircles a center point (winding center) of the wind [0088, 0091]. Matsushita further discloses that the catholyte (electrolyte) comprises a solvent with an electrolyte salt dissolved therein [0086, 0172]. Matsushita further discloses that the electrolyte salt may be selected from a list containing LiCl, LiBr, LiPF6, LiBF4, LiAsF6, LiSbF6, LiClO4, LiAlCl4, LiC(SO2CF3)3, LiN(SO2CF3)2, LiB(C6H5)4, and LiCF3SO3 [0057]. Matsushita further discloses that the solvent may be selected from a list including propylene carbonate, ethylene carbonate, dimethyl carbonate, diethyl carbonate, ethylmethyl carbonate, dimethylformamide, tetrahydrofuran, diethoxyethane, 1,2-dimethoxyethane, sulfolane, and nitromethane [0057].
Matsushita is deficient in disclosing: 1) that the anode is a U-shaped anode having an anode inner portion extending to an anode inner portion distal end and an anode outer portion extending to an anode outer portion distal end, wherein the anode inner and outer portions are connected by an anode connecting portion spaced from the anode inner and outer portion distal ends; 2) that the cathode resides inside the U-shaped anode so that the anode inner portion directly faces the cathode first side and the anode outer portion directly faces the cathode second side with the anode connecting portion facing the cathode proximal end; 3) that an imaginary cathode reference radius extending outwardly from the center point is coincident with the cathode proximal end and intersects the cathode at a cathode intersection location intermediate the cathode proximal and distal ends, and wherein an imaginary anode reference radius extending outwardly from the center point intersects the anode connecting portion at a tangent point and then intersects the anode inner and outer portions at respective anode inner and outer intersection locations intermediate the anode connecting portion and the respective anode inner and outer portion distal ends; 4) that the cathode is comprised of acetylene black; 5) that the catholyte comprises either thionyl chloride or sulfuryl chloride; and 6) that the catholyte contains a mixture of LiAlCI4 and LiGaCl4 dissolved therein.
Regarding 1) and 2), Gan discloses an electrochemical cell comprised of a wound electrode assembly (50) housed in a casing, wherein the electrode assembly (50) comprises an anode (58), a cathode (52), and a separator (60) in between the anode (58) and the cathode (52) (Figure 3, [0046-0049]). As is displayed in Figure 3, Gan further discloses that the electrodes are arranged such that the cathode (52) has a U-shape with a cathode inner portion and cathode outer portion, both extending from the center of the wound electrode assembly (50) to the distal end of the wound electrode assembly (50) (see annotated Figure 3 below). Gan further discloses that the cathode (52) inner and outer portions are connected by a cathode connecting portion which is spaced from the distal end of the wound electrode assembly (50) (see annotated Figure 3 below). Gan further discloses that the anode (58) resides inside the U-shaped cathode (52) such that the anode (58) proximal end is in contact with the cathode connecting portion (see annotated Figure 3).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to apply the arrangement for a wound electrode assembly taught by Gan to the electrochemical cell of Matsushita, by arranging the anode in a U-shape wherein the cathode resides in the U-shaped anode with the separator placed in between the two electrodes thus preventing contact. The skilled artisan would find such a modification obvious as it is known in the art as a useful arrangement for a wound electrode assembly, as taught by Gan. By making such a modification, the limitations 1) and 2) (laid out above) required by Claim 18, are met.

    PNG
    media_image1.png
    661
    812
    media_image1.png
    Greyscale

Annotated Figure 3 (Gan US20020132167A1)
Regarding 3), Following the above modifications, the skilled artisan would appreciate that there are multiple possible embodiments of the electrochemical cell of Matsushita wherein there is an imaginary cathode reference radius extending outwardly from the center point (winding center), is coincident with the cathode proximal end, and intersects the cathode at a cathode intersection location intermediate the cathode proximal and distal ends. Such embodiments are dependent upon design choices of the skilled artisan such as electrode length, number of times the electrodes are wrapped (i.e. overlapping), diameter of jellyroll layers, etc., all of which would be considered by the artisan and selected to optimize the performance of the electrochemical cell to meet desired specifications. Likewise, the skilled artisan would appreciate that there are multiple embodiments of the electrochemical cell of Matsushita wherein there is an imaginary anode reference radius extending outwardly from the center point (winding center), which intersects the anode connecting portion at a tangent point and then intersects the anode inner and outer portions at respective anode inner and outer intersection locations intermediate the anode connecting portion and the respective anode inner and outer portion distal ends. Therefore, the skilled artisan would recognize that there are multiple embodiments of the electrochemical cell of modified Matsushita which, based on design choices such as (but not limited to) electrode size, degree of overlap when wound, wound electrode assembly diameter, etc., would meet the limitation 3) (laid out above) required by Claim 1. Furthermore, it has been held that changes in size/proportion/shape does not give patentable weight to a claim (MPEP 2144 IV). 
Regarding 4), Yoo discloses a lithium secondary battery (10) comprising an anode (negative electrode, 12) and a cathode (positive electrode, 13) (Figure 1, [0075-0076]). Yoo further discloses that the cathode (positive electrode, 13) is comprised of a positive electrode current collector, positive electrode active material, binder, conductive agent, and solvent [0060-0062]. Yoo further discloses that the conductive agent may be selected from the group including graphite, carbon black, and acetylene black [0054].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the cathode material of Matsushita, acetylene black, as it is known in the art as an equivalent of graphite for use as a conductive agent in a positive electrode active material, as taught by Yoo. By doing so, the limitation 4) (laid out above) required by Claim 18, is met.
    Regarding 5), Kashiwazaki discloses an electric energy storage device having an electrolyte solution (Figure 4, [0096-0098, 0130]). Kashiwazaki further discloses that the electrolyte solution may be comprised of a solvent selected from a group which includes acetonitrile, benzonitrile, propylene carbonate, ethylene carbonate, dimethyl carbonate, diethyl carbonate, ethylmethyl carbonate, dimethylformamide, tetrahydrofuran, nitrobenzene, dichloroethane, sulfolane, nitromethane, dimethyl sulfide, dimethylsulfoxide, phosphoryl chloride, thionyl chloride, sulfuryl chloride, or mixtures thereof [0133].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the solvent of the catholyte of Matsushita, from the group including phosphoryl chloride, thionyl chloride, sulfuryl chloride, or mixtures thereof, as they are known in the art as equivalents to propylene carbonate, tetrahydrofuran, sulfolane, etc. (solvents taught by Matsushita) for use as an electrolyte solvent, as taught by Kashiwazaki. By doing so, the limitation 5) (laid out above) required by Claim 18, is met.
Regarding 6), Jan discloses a rechargeable battery (10) which includes an electrolyte solution (62) comprising a solvent and an electrolyte salt (Figure 4, [0002, 0021]). Jan further discloses that the electrolyte salt may be selected from a list including LiPF6, LiBF4, LiAsF6, LiSbF6, LiClO4, LiAlCl4, LiGaCl4, or a mixture thereof [0021].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the electrolyte salt of Matsushita, a mixture of LiAlCl4 and LiGaCl4, as such a mixture is known in the art as an equivalent to LiPF6, LiBF4, LiAsF6, LiSbF6, LiClO4, LiAlCl4 (electrolyte salts of Matsushita) for use as electrolyte salts in an electrolyte solution, as taught by Jan. By doing so, the limitation 6) (laid out above) required by Claim 18, is met.
By making all of the above detailed modifications, all of the limitations of Claim 18 are met.
In Regards to Claim 19 (Dependent Upon Claim 18):
Matsushita as modified by Gan, Yoo, Kashiwazaki, and Jan discloses the electrochemical cell of Claim 18 as set forth above. Matsushita further discloses that the casing (electrode body housing member, 11) comprises an open-ended container closed by a lid (cover, 14), and the container and lid (cover, 14) are made of stainless-steel (Figure 2, [0063, 0089]). Matsushita further discloses that the anode (negative electrode, 24) may comprise anode material (negative electrode active material layers, 24B) present on opposing major sides of the anode current collector (negative electrode current collector, 24A), wherein the anode current collector (negative electrode current collector, 24A) has an anode current collector tab (negative electrode lead part, 25) which is electrically connected to the casing (electrode body housing member, 11) (Figures 2 and 3A, [0050, 0055, 0090]). Matsushita further discloses that the anode material (negative electrode active material layers, 24B) comprises a carbon material such as graphite, and silicon oxide particles [0044, 0072]. Matsushita further discloses that the cathode (positive electrode, 22) comprises positive electrode active material layers (22B) contacted to the opposed major sides of a cathode current collector (positive electrode current collector, 22A), and wherein the cathode (positive electrode, 22) further comprises an aluminum cathode current collector tab (positive electrode lead part, 23) (Figures 2 and 3A, [0054, 0106]). Matsushita further discloses that the positive electrode active material layers (22B) include a positive electrode material capable of occluding and releasing lithium, a positive electrode binder, and a cathode material (positive electrode conducting agent) [0049]. Matsushita further discloses that the anode current collector (negative electrode current collector, 24A), anode current collector tab (negative electrode lead part, 25), and cathode current collector (positive electrode current collector, 22A) may be made of stainless-steel [0049-0050, 0103]. Matsushita further discloses that the cathode current collector tab (positive electrode lead part, 23) is electrically connected to the lid (cover, 14) (Figure 2, [0090]).
	Matsushita is deficient in disclosing: 1) that the anode comprises lithium contacted to the opposed major sides of a stainless-steel anode current collector; 2) that the casing supports a glass-to-metal seal comprising a terminal pin surrounded by a sealing glass; and 3) the cathode current collector tab is made of nickel, and is connected to the terminal pin of the glass-to-metal seal supported by the casing.
	Regarding 1), Yoo discloses a negative electrode active material for a lithium secondary battery. Yoo further discloses that the negative electrode active material may be selected from a carbon material such as graphite, lithium metal, a lithium alloy, a silicon-oxide based mixture, or a mixture thereof [0025, 0049]. 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the anode material of Matsushita, lithium metal, as it is known in the art as an equivalent to both graphite and silicon oxide for use as an anode active material, as taught by Yoo. By doing so, the limitation of Claim 19 requiring that the anode comprises lithium contacted to the opposed major sides of a stainless-steel anode current collector, is met.
	Regarding 2), Spillman discloses an electrochemical cell (10) comprising a casing (101) and an electrode assembly (100) housed inside the casing (101) (Figure 6, [0022, 0024, 0046]). Spillman further discloses that the casing (101) supports a glass-to-metal seal comprising a terminal pin (terminal lead, 22) surrounded by a sealing glass (glass-to-metal seal, 70), thus providing a hermetically sealed electrochemical cell (Figure 6, [0046]). Spillman further discloses that the terminal pin (terminal lead, 22) serves to provide the electrochemical cell with an external electrical connection as it is connected to the cathode current collector (76) via the connection tab (80) (Figure 6, [0024, 0027]). Spillman further discloses that the cathode (74) comprises a cathode current collector (76) which includes a connection tab (80) [0027]. Spillman further discloses that the cathode current collector (76) may by fabricated from a thin sheet of metal selected from the group consisting of nickel, aluminum, stainless steel, mild steel and titanium [0039].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the electrochemical cell of Matsushita to include a terminal pin surrounded by a sealing glass, as taught by Spillman, as it is a known configuration in the art for a wound type battery and serves to provide a hermetically sealed electrochemical cell which is capable of forming an external electrical connection with the jellyroll-type electrochemical cell, as taught by Spillman. By doing so, the limitation of Claim 19 requiring that the casing supports a glass-to-metal seal comprising a terminal pin surrounded by a sealing glass, is met.
	Furthermore, it would be obvious to the skilled artisan to select for the material of the cathode current collector tab of Matsushita, nickel, as it is a known equivalent to aluminum in the art for use as a material for a current collector, as taught by Spillman. By doing so, all of the limitations of Claim 19 have been met.
In Regards to Claim 20 (Dependent Upon Claim 19):
Matsushita as modified by Gan, Yoo, Kashiwazaki, and Jan discloses the electrochemical cell of Claim 19 as set forth above.
Though Matsushita does not explicitly discuss the magnetic flux density of the cell, since the electrochemical cell disclosed by modified Matsushita is substantially the same as the electrochemical cell of Claim 19 (i.e. same materials and components), it inherently should have the magnetic flux density of the claimed invention (less than 10 nT). This is further supported by the instant specification which teaches that to achieve an electrochemical cell with such low magnetic flux density, it is necessary to use non-active materials with very low magnetic signatures such as stainless steel (p.16, lines 10-28), which is the material used for the electrochemical cell of modified Matsushita. Therefore, all of the limitations of Claim 20 are met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./            Examiner, Art Unit 1724                                                                                                                                                                                            
/BRIAN R OHARA/            Examiner, Art Unit 1724